Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “Certain aspects of the present disclosure…” (1st sentence) can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7 - 8, 16, 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgenthau et al. (US 20170172222, which was used in parent case 16405776).

Regarding claim 1, Morgenthau discloses  an apparatus configured to detect an impact, the apparatus comprising a plurality of sensors (Title; [0003]; Figs. 1 & 5; Fig. 5 discloses multiple sensors  10; [0167], lines 5+ discloses “…inclusion of additional sensors and sensing capabilities within the sensor module”), and the  apparatus being configured to:
determine that a user is wearing an item in which the apparatus is comprised ([0018]);
in response to the determination that the user is wearing the item, operate one or more sensors in the plurality of sensors to generate motion data associated with motion of the user ([0056] discloses various types of sensor data collected related to motion);
analyze the motion data associated with motion of the user to determine an indication of an impact event associated with the user ([0166], 1st sentence, wherein the impact is determined from the sampled data);
and in response to the indication of an impact event associated with the user, communicate with a remote device to inform the remote device of the impact event associated with the user ([0007]; [0009], 2nd sentence discloses “….to transmit impacts to the head in real-time”; [0038], last sentence; [0057]; [0166], 1st sentence).


Regarding claim 7, Morgenthau discloses the apparatus is further configured to:
establish a wireless data connection with the remote device (inherent in Fig. 5; sensors 10 communicate with access point 20 via wireless connection; [0040] discloses communication established);
and transmit the motion data associated with the impact event associated with the user to the remote device via the wireless data connection ([0007]; [0009], 2nd sentence discloses “….to transmit impacts to the head in real-time”; [0038], last sentence; [0057]; [0166], 1st sentence).

Regarding claim 8, Morgenthau discloses the apparatus is further configured to, in response to determining the indication of an impact event associated with the user has occurred, store the motion data associated with the impact event in a memory of the apparatus ([0035], 1st sentence  discloses “ sensor module 10 …  incorporating …a non-volatile memory ..“; [0039]; wherein “the event is stored”, indicating after the event is detected, the data is stored).

Regarding claim 16, Morgenthau discloses the apparatus is configured to operate at least one sensor in the plurality of sensors to perform the determination that the user is wearing the item ([0018]).


Claim 19 is similarly analyzed as claim 1.


Claim 20 is similarly analyzed as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222, which was used in parent case 16405776) in view of Sasaki (US 20210066934).

Regarding claim 2, Morgenthau does not disclose the indication of an impact event comprises an indication of a zero or approximately zero gravitational acceleration event in the motion data.
In the same field of endeavor, however, Sasaki discloses the indication of an impact event comprises an indication of a zero or approximately zero gravitational acceleration event in the motion data ([0057] discloses  “For example, in a case where the acceleration sensor is set such that the measurement value in a normal state becomes a value of a gravitational acceleration, the measurement value becomes zero or a value close to zero when the flying object 10 is falling”).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Yeung in the system of Morgenthau because this would enable one to detect an object that is falling, since when falling it would experience zero gravitational acceleration.

Regarding claim 3, Morgenthau does not disclose the apparatus is further configured to determine the zero or the approximately zero gravitational acceleration event based on one or more of the plurality of sensors sensing a gravitational acceleration approaching or equal to zero in one or more directions and/or approaching or equal to zero when averaged across multiple directions and/or one or more sensors of the plurality of sensors.
In the same field of endeavor, however, Sasaki discloses the apparatus is further configured to determine the zero or the approximately zero gravitational acceleration event based on one or more of the plurality of sensors sensing a gravitational acceleration approaching or equal to zero in one or more directions and/or approaching or equal to zero when averaged across multiple directions and/or one or more sensors of the plurality of sensors ([0060] discloses using a combination of x, y and z directions; [0063]; [0057] discloses zero or approximately zero gravitational acceleration).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Yeung in the system of Morgenthau because this would enable one to detect an object that is falling and the  direction of fall.

Claims 4 - 6, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222, which was used in parent case 16405776) in view of Mouradian (US 20190099114).

Regarding claim 4, Morgenthau does not disclose the indication of an impact event comprises an indication of gravitational acceleration above a gravitational acceleration threshold in the motion data.
In the same field of endeavor, however, Mouradian discloses the indication of an impact event comprises an indication of gravitational acceleration above a gravitational acceleration threshold in the motion data ([0013] discloses using acceleration below and above thresholds to detect falls ([0068] and [0070] disclose comparing acceleration values to thresholds to determine if they are  above or below thresholds).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mouradian in the system of Morgenthau because this would enable one to detect falls, as disclosed by Mouradian.

Regarding claim 5, Morgenthau does not disclose the gravitational acceleration threshold comprises one of 20g, 100g, and 150g, and g comprises a gravitational acceleration of approximately 9.81 meters per second squared.  
 In the same field of endeavor, however, Mouradian discloses the gravitational acceleration threshold comprises one of 1.5 g, 2g, and 3g, and g comprises a gravitational acceleration of approximately 9.81 meters per second squared ([0070] disclose comparing acceleration values to thresholds to determine if they are  above or below thresholds; [0068], 2nd sentence discloses 9.81 meters/s).
Mouradian discloses 1.5g, 2g and 3g which would be typical values used for falls (i.e. slower motion). To detect faster rates of change of motion, one of ordinary skill in the art can easily change those thresholds to higher values of 20g, 100g, and 150g. Under Rationales for Obviousness (MPEP 2143, Rationales E & F), this would be obvious to try or an obvious variation and therefore not patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mouradian in the system of Morgenthau because this would enable one to detect faster rates of change of motion.

Regarding claim 6, Morgenthau discloses operating the one or more sensors in the plurality of sensors at a 2nd  resolution  and operate the one or more sensors in the plurality of sensors at a second resolution after determining the indication of an impact event associated with the user has occurred ([0166], 1st sentence discloses “sampling …  when an impact/event is detected”; wherein the resolution is  interpreted as the sampling rate used for that sensor i.e. higher sampling rate = higher resolution and vice versa). 
and transmit the motion data at the second resolution to the remote device ([0007]; [0009], 2nd sentence discloses “….to transmit impacts to the head in real-time”; [0038], last sentence; [0057]; [0166], 1st sentence’ wherein since data after the impact is transmitted, it would inherently be at the 2nd resolution).
Morgenthau does not disclose operating the one or more sensors in the plurality of sensors at a first resolution prior to determining the indication of an impact event associated with the user.
In the same field of endeavor, however, Mouradian discloses operating the one or more sensors in the plurality of sensors at a first resolution prior to determining the indication of an impact event associated with the user ([0045] discloses sampling rate may be a function of different cycles and higher sampling rates provide more data and require more energy consumption; [0046], 2nd last sentence discloses “The selection of the sampling rate …can  affect the overall performance … the balancing of such considerations is within the ordinary skill in the art..” ; [0056] discloses using high and low sampling rates and switching between them and that low sampling rate can conserve battery power).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to switch between high and low resolutions (i.e. sampling rates), as taught by Mouradian and use that in the system of Morgenthau because this would enable one to conserve battery power or obtain more data, as disclosed by Mouradian ([0045], [0056]).

Regarding claim 10, Morgenthau discloses the apparatus is further configured to:
in response to the determination that the user is wearing the item ([0018]).
Morgenthau does not disclose:
operate the apparatus in an active operating mode in which the one or more sensors in the plurality of sensors generate data associated with motion of the user at a first sampling rate,
and in response to the determination that the user is not wearing the item, operate the apparatus in a mode other than the active operating mode in which the one or more sensors in the plurality of sensors generate data associated with motion of the user at a second sampling rate, the second sampling rate being lower than the first sampling rate.
In the same field of endeavor, however, Mouradian discloses operating the apparatus at different sampling and that the sampling rate can be decided based on “different cycles” ([0045] discloses sampling rate may be a function of different cycles and higher sampling rates provide more data and require more energy consumption; [0046], 2nd last sentence discloses “The selection of the sampling rate …can  affect the overall performance … the balancing of such considerations is within the ordinary skill in the art..” ; [0056] discloses using high and low sampling rates and switching between them and that low sampling rate can conserve battery power).
Under Rationales for Obviousness (MPEP 2143, Rationales E and F), one of ordinary skill in the art can use a lower sampling rate when the user is not wearing the item and a higher sampling rate when the user is wearing the item.
That is, the following claim limitations would be obvious to try or be an obvious variation of what Mouradian discloses: 
“operate the apparatus in an active operating mode in which the one or more sensors in the plurality of sensors generate data associated with motion of the user at a first sampling rate,
and in response to the determination that the user is not wearing the item, operate the apparatus in a mode other than the active operating mode in which the one or more sensors in the plurality of sensors generate data associated with motion of the user at a second sampling rate, the second sampling rate being lower than the first sampling rate.”
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to switch between high and low sampling rates, as taught by Mouradian and use that in the system of Morgenthau because this would enable one to conserve battery power when the user is not wearing the item or obtain more data when the user is using the item, as disclosed by Mouradian ([0045], [0056]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222, which was used in parent case 16405776) in view of Mouradian (US 20190099114) and further in view of Fraccaroli (US 20180227959).

Regarding claim 11, Morgenthau discloses in order to operate the apparatus in the active operating mode ([0018] discloses detecting whether the user is wearing the item; wherein the active operating mode is when the user is wearing the item), the apparatus is further configured to:
insert at least a part of the motion data generated at the first sampling rate into packets of a wireless communication protocol ([0040] discloses packet based communication; [0166], 1st sentence discloses 1st sampling rate used when imp[act/event is detected);
and broadcast the packets comprising the motion data generated at the first sampling rate at a first broadcasting frequency according to the wireless communication protocol (Fig. 5, sensor data 10 transmitted to access point 20; [0007]; [0009], 2nd sentence discloses “….to transmit impacts to the head in real-time”; [0038], last sentence; [0057]; [0166], 1st sentence).
Morgenthau does not disclose advertising packets.
Fraccaroli discloses advertising packets ([0155]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the advertising packets, as taught by Fraccaroli in the system of Morgenthau because this would help in finding slave devices to connect to, as is well known in the art.


Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222, which was used in parent case 16405776) in view of Mack (US 20120210498).

Regarding claim 13, Morgenthau discloses impact detection in sports ([0005]).
Morgenthau does not disclose the impact event is associated with the user using a bicycle, motorbike, car or other vehicle or craft.
In the same field of endeavor, however, Mack  discloses the impact event is associated with the user using a bicycle, motorbike, car or other vehicle or craft ([0086] discloses sensors on vehicles, hence user using vehicle).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mack in the system of Morgenthau because this would enable one to detect impacts when the user is in a vehicle, as disclosed by Mack.

Regarding claim 14, Morgenthau discloses impact detection in sports ([0005]).
Morgenthau does not explicitly disclose the impact event is associated with a collision with another person or object, though may be implied since in sports, the impact could be between people.
In the same field of endeavor, however, Mack  discloses the impact event is associated with a collision with another person or object ([0086] discloses sensors on other devices; [0003] discloses collisions between participants in sports).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mack in the system of Morgenthau because this would enable one to detect impacts when the user is participating in sports, as disclosed by Mack.

Claim 15 is similarly analyzed as claims 13, 14 since, for example, a collision with another vehicle will be associated with another person in that vehicle. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222, which was used in parent case 16405776) in view of Liu et al.  (US 20180198783).

Regarding claim 17, Morgenthau discloses the at least one sensor comprises at least one of an accelerometer or a gyroscope ([0014]; Fig. 5, shows sensors having accelerometers in SIM #1, etc).
Morgenthau does not disclose the accelerometer is operable to determine that the user is wearing the item by sensing movement and/or orientation of the apparatus indicative of the user wearing the item.
In the same field of endeavor, however, Liu  discloses the accelerometer is operable to determine that the user is wearing the item by sensing movement and/or orientation of the apparatus indicative of the user wearing the item ([0031] discloses “As another example, the wearable device may be configured to recognize a certain motion performed by the user to initiate the connection. In such a case, an accelerometer and gyroscope in the wearable device may detect a specified motion (e.g., a nodding motion by the user wearing the device) to trigger the connection initialization”; wherein motion detected would indicate that the user is wearing the item).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Liu in the system of Morgenthau because detecting motion would enable one to determine if the user is wearing the item or not e.g. if no motion is detected for an extended period of time, then one can conclude that the user is not wearing the item.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morgenthau et al. (US 20170172222) in view of Mack (US 20120210498) and further in view of Smailagic et al. (US 20130149969).

Regarding claim 18, Morgenthau does not disclose:
at least one of the one or more sensors comprises an impedance sensor,
the apparatus is configured to operate the impedance sensor to measure an impedance associated with the item,
a measured impedance above a threshold impedance is indicative of the user wearing the item,
a measured impedance below the threshold impedance is indicative of the user not wearing the item,
and the apparatus is configured to make the determination that the user is wearing the item based on the measured impedance.

In the same field of endeavor, however, Mack discloses:
at least one of the one or more sensors comprises an impedance sensor ([0033] discloses impedance sensor may be used as a proximity sensor to determine whether the user is using the item or not),
the apparatus is configured to operate the impedance sensor to measure an impedance associated with the item,
and the apparatus is configured to make the determination that the user is wearing the item based on the measured impedance (inherent in [0033] since impedance changes if the user is wearing the item or not).

In the same field of endeavor, however, Smailagic discloses:
a measured impedance above a threshold impedance is indicative of the user wearing the item ([0038] discloses comparing the impedance to a threshold, which determine if the user is wearing the item or not),
a measured impedance below the threshold impedance is indicative of the user not wearing the item ([0038] discloses comparing the impedance to a threshold, which determine if the user is wearing the item or not).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods, as taught by Mack and Smailagic with that of Morgenthau because this would allow one to determine if the user was wearing the item or not, as disclosed by Smailagic.

Allowable Subject Matter
Claims 9, 12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to wearable gear/sensors:

Medelius (US 20170031334) discloses wearable environmental interaction unit.
McGuckin (US 10413009) discloses a helmet with impact tracking


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632